Name: Council Regulation (EEC) No 664/91 of 18 March 1991 applying Decision No 1/90 of the EEC-EFTA joint committee 'common transit' amending Appendices I and II to the Convention of 20 May 1987 on a common transit procedure
 Type: Regulation
 Subject Matter: organisation of transport;  land transport;  transport policy;  tariff policy
 Date Published: nan

 21 . 3 . 91 Official Journal of the European Communities No L 75/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 664/91 of 18 March 1991 applying Decision No 1/90 of the EEC-EFTA joint committee 'common transit' amending Appendices I and II to the Convention of 20 May 1987 on a common transit procedure  allowing commercial documents to be used to estab ­ lish the Community status of goods ; Whereas those amendments were the subject of Decision No 1 /90 of the joint committee ; whereas it is necessary to apply that Decision in the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 15 (3) (a) of the Convention between the European Economic Community, the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation on a common transit procedure (') empowers the joint committee established by the Convention to adopt by decision amendments to the Appendices ; Whereas the joint committee has decided to amend Appendices I and II to the Convention to take account of recent changes to the Community transit rules which will have the effect of :  abolishing the requirement to produce a transit advice not at internal frontiers,  defining the responsibilities of the railways for combined road-rail transport operations, and HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /90 of the EEC-EFTA joint committee 'common transit' of 13 December 1990 amending Appen ­ dices I and II to the Convention of 20 May 1987 on a common transit procedure shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1991 . .. For the Council The President ' J.-C. JUNCKER ') OJ No L 226, 13 . 8 . 1987, p. 2 .